ORDER
This matter having come on regularly for hearing on a trial de novo this 26th day of November, 1980, with the Appellant appearing through its Prosecutors, Wayne A. Cadman and Woodrow Dixon, and defendant and counsel failing to appear, and the Court of Appeals being fully advised in the premises finds:
That the defendant and defense counsel were adequately served with notice of date and time of hearing and failing to appear, and
That the Appellants appearing and submitting a Motion to Dismiss the appeal for non-appearance and lack of interest, and
That the Appellants further moving to reaffirm the Shiprock District Court's conviction through revocation of the stay of execution, It is THERFORE ORDERED that the appeal through a trial de novo is hereby dismissed,
It is FURTHER ORDERED that the conviction of the Appellee is hereby reaffirmed and that the stay of execution is hereby revoked.
It is FURTHER ORDERED that a warrant to apprehend shall be issued for the Appellee and upon apprehension be remanded to the Shiprock detention facilities to continue service of his sentence.